internal_revenue_service number release date index number ------------------------------ -------------------- ------------------------------------ legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number ------------------- refer reply to cc ita b01 plr-151599-07 date date taxpayer corporation -------------------------------------------------------- ------------------------------ - x dollars y dollars county jail year year year ----------- ------------------- ------------------------------ ------- ------- ------- dear ------------------------------ this responds to your request dated date submitted on behalf of the taxpayer requesting a ruling that the restitution payments made by taxpayer to insurance_companies for settlement of claims against the taxpayer for insurance fraud are deductible as losses_incurred in a trade_or_business under sec_165 of the internal_revenue_code code or alternatively as losses_incurred in a transaction entered into for profit under sec_165 facts the taxpayer was a physician practicing -------------------------------through his professional_corporation corporation from year to year corporation is an s_corporation which passed through all items of income and deductions to taxpayer on a k-1 form each year taxpayer included the income from the corporation on his personal income_tax returns the income received from taxpayer’s practice was plr-151599-07 derived primarily from payments from insurance_companies for the taxpayer’s patients’ health care claims taxpayer was indicted for insurance fraud committed from the period of year to year and was accused of knowingly making false or misleading statements of material fact or of causing false or misleading statements to be made or of omission of material information on claims made to health insurance_companies taxpayer was indicted and pleaded guilty to such charges pursuant to a settlement agreement with the state of new jersey in the settlement of this matter it was agreed that taxpayer would pay x dollars to new jersey as a criminal_penalty and would serve a period of incarceration the taxpayer paid said penalty and was incarcerated in county jail in ------------------ taxpayer agreed to provide restitution in the amount of y dollars to the insurance_companies to which the fraudulent claims were submitted taxpayer personally made the required_payments to the insurance_companies in ------- no part of the restitution was paid to a government_entity taxpayer was the sole owner and shareholder of corporation during all relevant taxable years during these years the entire net_income of corporation including all amounts obtained by defrauding the insurance_companies was reported by taxpayer on his personal income_tax returns issue whether a restitution payment made to insurance_companies made as part of a criminal plea agreement is deductible as a loss incurred_in_a_trade_or_business under sec_165 of the code or alternatively as a loss incurred in a transaction entered into for profit under sec_165 law and analysis sec_165 provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 specifies that in the case of an individual this deduction is limited to losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit though not connected with a trade_or_business and certain losses of property not connected with a trade_or_business or a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty or from theft the repayment of fraudulently obtained funds is not deductible under sec_165 991_f2d_292 6th cir 69_tc_990 35_tc_279 plr-151599-07 accordingly taxpayer is not entitled to a deduction under sec_165 for the restitution he paid to the insurance_companies taxpayers that repay embezzled funds are ordinarily entitled to a deduction under sec_165 in the year in which the funds are repaid 905_f2d_667 2nd cir indeed revrul_65_254 1965_2_cb_50 holds that a deduction is allowable under sec_165 with respect to the repayment of embezzled funds by the embezzler for the taxable_year in which the repayment is made a similar result was reached in revrul_82_74 1982_1_cb_110 which holds that a convicted arsonist is entitled to a loss deduction under sec_165 for repayment to an insurance_company for restitution in the taxable_year of repayment to the extent the proceeds were previously included in gross_income in short payments in the nature of restitution are deductible under sec_165 the fact that a payment is denominated as restitution does not necessarily qualify it as a restitution payment deductible under sec_165 for example a deduction is not permitted where the payments are made in satisfaction of criminal liability to the state even if the payments are described as restitution 991_f2d_292 6th cir 88_tc_1384 aff’d 850_f2d_611 9th cir see also 756_f2d_44 6th cir where a restitution payment connected with a sentence was disallowed as a deduction even though the taxpayer’s fine was applied as restitution in a settlement of a multidistrict class action then pending against the taxpayer’s corporation and its officers in waldman the court noted that where a payment serves both a law enforcement function and a compensatory function it must be determined which purpose the payment was designed to serve emphasis added the waldman court looked to state law to make this determination and concluded that the payment was not deductible as they were in satisfaction of a criminal liability the restitution payment at issue in this case was made pursuant to new jersey law under new jersey law the court shall sentence a defendant to pay restitution in addition to a sentence of imprisonment or probation that may be imposed if the victim suffered a loss and the defendant is able to pay n j s a 2c b the supreme court of new jersey has said that fines are payments to punish the wrongdoer and to deter conduct that causes social harm and that restitution serves to rehabilitate the wrongdoer and to compensate the victims of the wrongdoer’s conduct state v newman n j state v harris n j the newman case stated that restitution strictly defined requires repayment to the victim of the fruits of the crime newman pincite in new jersey’s criminal code was amended to clarify that a purpose of the criminal code sentencing provisions is to promote restitution to victims id pincite newman also note that historically restitution’s characteristic function has been to compensate those who have suffered injuries resulting from another’s wrongful conduct and that restitution in the criminal_law was generally anticipated to provide the same remedy that it did in the civil law and to plr-151599-07 reduce the obstacles that a victim confronts in the civil law in trying to obtain that remedy id pincite furthermore in new jersey restitution is not technically punishment for a crime although restitution has aspects of rehabilitation and deterrence which are also aspects of punishment it is predominantly nonpenal in nature state v rhoda n j super in addition restitution aids in the correction of the offender and thus is rehabilitative and is part of the resocialization process id pincite thus under new jersey law restitution is primarily compensatory in nature with the goal of compensating the victim for his loss and as such is deductible under sec_165 see 905_f2d_667 2d cir conclusion taxpayer may deduct the amounts he paid in restitution to the insurance_companies in ------- on his federal_income_tax return for ------- under sec_165 but not under sec_165 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-151599-07 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely john p moriarty chief branch income_tax accounting
